Citation Nr: 0525563	
Decision Date: 09/19/05    Archive Date: 09/29/05

DOCKET NO.  04-07 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for an adjustment disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel


INTRODUCTION

The veteran had active service from May 1963 to May 1965.

The case comes before the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  

In May 2005, the veteran presented testimony at the RO before 
the undersigned Veterans Law Judge (VLJ) at a hearing on 
appeal.  A transcript of testimony has been associated with 
the claims folder.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.    

2.  The veteran's adjustment disorder is characterized by 
occupation and social impairment due to mild or transient 
symptoms which decrease work efficiency and the ability to 
perform occupational tasks. 


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for an adjustment disorder have not been met.  38 
U.S.C.A.§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 
4.14, 4.21, 4.126, 4.130, Diagnostic Code 9440 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a February 2003 
letter from the AOJ to the appellant that was issued prior to 
the initial AOJ decision.  The letter informed the appellant 
of what evidence was required to substantiate the claim(s) 
and of his and VA's respective duties for obtaining evidence.  
The appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.  

The February 2003 letter did not address the issue of 
entitlement to an increased rating for an adjustment 
disorder.  However, it has been determined by VA's Office of 
the General Counsel that, when a claim of service connection 
is granted and the veteran submits a notice of disagreement 
as to the disability evaluation assigned, notice under 38 
U.S.C.A. § 5103(a) is not required as to the claim raised in 
the notice of disagreement.  See VAOPGCPREC 8-2003 (December 
22, 2003).  Instead, it was concluded that the RO's only 
obligation under such circumstances is to develop or review 
the claim and, if the disagreement remains unresolved, to 
issue a statement of the case.  Id.  Such was done in the 
present case.  Thus, no further notice is required.  See 
Quartuccio, supra.

As the VA's duties under the VCAA have been complied with, 
the veteran's procedural rights have not been abridged, and 
the Board will proceed with appellate review.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect the ability to function under the ordinary conditions 
of daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  In addition, an appeal 
from the initial assignment of a disability rating requires 
consideration of the entire time period involved, and 
contemplates "staged ratings" where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7.

The schedular criteria used in assessing the severity of a 
mental disorder incorporate the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV).  Under the schedular 
criteria, a 10 percent rating is in order when there is 
occupation and social impairment due to mild or transient 
symptoms which decease work efficiency and ability to perform 
occupation tasks only during periods of significant stress, 
or; symptoms controlled by continuous medication.  A 30 
percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9440.

A 50 percent schedular evaluation contemplates reduced 
reliability and productivity in occupational and social 
situations due to such symptomatology as: flattened affect; 
circumstantial, circumlocutory, or stereotypical speech; 
panic attacks that occur more than once a week; difficulty in 
understanding complex commands; impairment of short-and long-
term memory; impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  See id.

A 70 percent evaluation contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation, obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance or hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish or maintain effective 
relationships.  See id. 

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  See id.

By a rating decision in September 2003, the RO granted 
service connection for an adjustment disorder as secondary to 
service connected tinnitus and assigned a 10 percent 
disability rating, effective January 23, 2003.  The veteran 
is currently seeking a rating in excess of 10 percent.  

The medical evidence of record contains VA medical center 
(VAMC) treatment reports dated between April 2001 and January 
2003.  These reports document the treatment the veteran has 
received for his nonservice-connected bipolar disorder and 
other medical issues.  However, these treatment reports 
contain no notations regarding the veteran's service-
connected adjustment disorder. 

The record also includes VAMC treatment reports dated from 
April 2003 to June 2003.  These treatment reports along with 
documenting the veteran's other medical problems, also 
document the treatment he has received for his bipolar 
disorder.  A notation dated in April 2003 indicated that the 
veteran's bipolar disorder was well controlled and assigned 
him GAF of 70.  These treatment reports contain no notations 
specifically documenting the treatment the veteran has 
received for his adjustment disorder.  

The record also includes a VA medical examination conducted 
in July 2003.  At the examination, the veteran revealed that 
he was unable to work because of his bipolar disorder.  The 
veteran reported subjective symptoms of depression, racing 
thoughts, poor sleep and poor concentration. The examiner's 
summary of findings held that the veteran has symptoms of a 
bipolar disorder and an adjustment disorder, and that the 
veteran was unable to work because of his bipolar disorder.  
The examiner assigned the veteran an AXIS I diagnoses of a 
bipolar disorder and of an adjustment disorder with mixed 
features.  The examiner also assigned two separate Global 
Assessment of Functioning (GAF) scores for the veteran's 
disorders.  A GAF of 45 was assigned with respect to the 
veteran's bipolar disorder and a GAF of 65 was assigned with 
respect to his adjustment disorder.  The examiner 
specifically indicated that the veteran's GAF for his 
adjustment disorder was 65 because his symptoms related to 
his adjustment disorder were mild to moderate in nature.  A 
GAF of 45 was assigned for the veteran's bipolar disorder 
because in the examiner's opinion it seems to have prevented 
him from carrying on with his career and has made him 
somewhat isolative.  

As previously indicated, the veteran presented testimony at a 
hearing on appeal before the undersigned VLJ on May 26, 2005.  
At his hearing the veteran testified that he was receiving 
treatment for his adjustment disorder at the VA and that he 
was on medications for his disability.  The veteran testified 
that his mind races, he startles easily, that he has 
difficulties sleeping, and said he could not work.  The 
veteran also testified that he is receiving Social Security 
Disability benefits for his disabilities.  Finally, the 
veteran indicated he had problems with his memory, but denied 
hallucinations and suicidal intention.  

No additional relevant medical evidence has been identified 
by the veteran, or is contained within the claims file.

Under the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorder, 4th Edition (DSM-IV), 
a score of 61 to 70 represents some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social occupation, or school functioning (e.g. occasional 
truancy, or theft within the household), but generally 
functioning pretty well.  A GAF score of 51 to 60 represents 
moderate symptoms, with moderate difficulty in social and 
occupational functioning.  However, a GAF score of 41 to 50 
signifies serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF score of 31 
to 40 signifies some impairment in reality testing or 
communication, or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., where a depressed man avoids friends, neglects family, 
and is not able to work).  American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorder (DSM), 
32 (4th ed.) (1994) (DSM-IV); 38 C.F.R. §§ 4.125, 4.130.

With respect to the disability at issue, the Board has not 
found the disability under consideration to be of such 
severity as to warrant the assignment of a higher rating on a 
schedular basis.  Significantly, the level of symptomatology, 
shown during the pendency of the veteran's appeal in all 
treatment and examination records is commensurate with the 
currently assigned 10 percent rating for an adjustment 
disorder.   The most recent VA examination characterized the 
veteran's adjustment disorder as mild to moderate and 
assigned him a GAF of 65.  Essentially, the veteran's 
adjustment disorder affects his ability to function due to 
mild symptoms which decrease his work efficiency and his 
ability to perform occupational tasks. 

As for the potential for a yet higher rating, the Board notes 
the veteran's GAF scores in the medical evidence of record do 
not approach the levels commensurate with the next higher 
disability evaluation of 30 percent.  The medical evidence of 
record shows that the veteran has been assigned a GAF score 
of 65.  As mentioned above a GAF score of 65 represents some 
mild symptoms.  GAF scores between 60 and 51 are more 
commensurate with a 30 percent disability evaluation because 
they represent: moderate symptoms or moderate difficulty in 
social, occupation, or school functioning.  See DMS-IV supra.  
Although the veteran has received a GAF score of 45, as noted 
above this GAF score was specifically assigned for the 
veteran's non-service connected bipolar disorder and not his 
adjustment disorder.  As well and as mentioned above, a 
notation dated in April 2003 indicted that the veteran's 
bipolar disorder was well controlled and assigned the veteran 
a GAF of 70.  

In addition to the veteran's reported GAF scores, the other 
medical evidence submitted fails to indicate that the 
veteran's adjustment disorder alone results in the symptoms 
associated with a 30 percent disability rating.  The 
veteran's symptoms, as reported in the most recent VA 
examination, do not indicate that the veteran is experiencing 
the symptoms commensurate with a 30 percent rating due to his 
adjustment disorder alone such as: depressed mood, anxiety, 
panic attacks, chronic sleep impairment, and mild memory 
impairment.  Although, the veteran has testified that he 
experienced some of the symptoms listed above, there is no 
indication that these symptoms are the result of his 
adjustment disorder and not his bipolar disorder.  As well, 
the most recent VA medical examination found that the veteran 
only had mild symptoms related to his adjustment disorder.  
As the VA examiner at the July 2003 VA assigned the veteran 
separate GAF scores for his bipolar disorder and his 
adjustment order, and did not indicate that it was impossible 
to separate the veteran's symptoms between the bipolar 
disorder and the adjustment disorder, the Board will not 
consider all of the veteran's symptoms as though service-
connected.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998). (when it is not possible to separate the effects of a 
non-service- connected condition from those of a service-
connected condition, reasonable doubt should be resolved in 
the claimant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service-
connected condition). The Board therefore finds that the 
veteran's adjustment disorder is not of such severity as to 
warrant a 30 percent disability rating under the provisions 
of Diagnostic Code 9440. 

Moreover, the Board acknowledges the sincerity of the 
veteran's testimony and the statements submitted in support 
of his claim.  The veteran is certainly competent to provide 
an account of the symptoms that he experiences and has 
experienced.  Hayes v. Brown, 9 Vet. App. 67, 72 (1996);  
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  However, 
where the determinative issue is one of medical causation or 
a diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  Since 
the record does not show that the veteran possesses the 
medical training and expertise necessary to render an opinion 
as to the severity of his service-connected adjustment 
disability, his statements cannot serve as a basis upon which 
to grant his claim.  See Heuer v. Brown, 7 Vet. App. 379, 384 
(1995) (citing Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993)).

To the extent that the claimant may experience functional 
impairment due to the service-connected adjustment disorder, 
the Board finds that such impairment is contemplated in the 
10 percent rating currently assigned to the veteran's 
disability.  The Board finds that no evidence currently of 
record shows that there is an exceptional or unusual 
disability picture in this case, which renders impracticable 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).  

With respect to the disability at issue, the applicable 
rating criteria contemplate a higher rating.  However, the 
Board has not found the disability under consideration to be 
of such severity as to warrant assignment of a higher rating 
on a schedular basis other than that indicated above.  
Likewise then, referral for consideration for extra-schedular 
evaluations is not warranted here.  See Bagwell v. Brown, 9 
Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Additionally, the Board has considered whether it is 
appropriate to assigned "staged ratings," in accordance 
with Fenderson, supra.  However, the Board finds that the 
medical evidence demonstrates consistently and throughout 
that the veteran meets the criteria for a 10 percent rating 
from the date of his claim.  Therefore, the assignment of 
staged evaluations in this case is not necessary.


ORDER

A rating in excess of 10 percent for an adjustment disorder 
is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


